Citation Nr: 1018968	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-23 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for dorsal nerve 
entrapment, right foot.

3. Entitlement to an initial rating in excess of 10 percent 
for residuals of surgery, dorsal nerve entrapment, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active military service from October 1999 
through October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for residuals of 
surgery, dorsal nerve entrapment, left foot, also claimed as 
left heel injury, and assigned a 10 percent rating, effective 
from November 16, 2004; and also denied service connection 
for dorsal nerve entrapment, right foot, and for bilateral 
hearing loss.  In March 2010, the Veteran and his wife 
testified at a Travel Board hearing at the RO before the 
undersigned Veterans Law Judge.  

The issues of service connection for dorsal nerve entrapment, 
right foot, and an initial rating in excess of 10 percent for 
residuals of surgery, dorsal nerve entrapment, left foot, are 
addressed in the REMAND portion below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any further action is 
required on his part.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has 
bilateral hearing loss disability related to his active 
military service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that he has hearing loss 
that resulted from his military service.  He reported he had 
an infantry MOS (military occupational specialty) and was 
exposed to excessive noise during service.  He claims that 
the pure tone threshold shift shown on his audiometric 
evaluations in service proved he sustained hearing loss in 
service. 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for certain chronic diseases, including 
sensorineural hearing loss (as organic disease of the nervous 
system) will be presumed if such disease becomes manifest to 
a compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The threshold 
requirement for service connection to be granted is competent 
medical evidence of the current existence of the claimed 
disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Veteran's service personnel records do show that his MOS 
was rifleman and reconnaissance man and that he was awarded 
the Combat Action Ribbon.  

The Veteran's service treatment records (STRs) are negative 
for a report of or finding of bilateral hearing loss; 
however, they do show that he was routinely noise exposed in 
service and underwent several audiometric tests in service, 
including in October 1999, September 2001, December 2001, 
January 2002, and August 2003.  A review of these audiometric 
findings shows that the Veteran did not have bilateral 
hearing loss disability at any point.  While the pure tone 
thresholds did shift over time, especially at 6000 Hertz in 
the left ear, there was still no showing of bilateral hearing 
loss disability, pursuant to 38 C.F.R. § 3.385, at any time 
during active service.  Thus, the in-service audiometric 
testing showed basically normal hearing.

What is also missing in this case is competent evidence of 
current bilateral hearing loss disability.  At the March 2010 
hearing, the Veteran essentially acknowledged that he did not 
currently have bilateral hearing loss disability pursuant to 
VA standards, but asserted that because of the pure tone 
threshold shift he experienced in service, there is evidence 
that he sustained at least some type of hearing loss in 
service, and that this should be accounted for.  The Board 
recognizes that the Veteran has sincerely contended that he 
has bilateral hearing loss related to service.  As noted 
above, lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation, but the Board does 
not believe that the etiology of hearing loss is subject to 
lay diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  That is to say, the Board finds no basis 
for concluding that a lay person would be capable of 
discerning whether he had current hearing loss disability 
that had an onset in service, in the absence of specialized 
training.  In this matter, the Veteran has not established 
any specialized training for such qualifications.

Thus, after reviewing the record, the Board concludes that 
there is no competent evidence of current bilateral hearing 
loss disability, as required pursuant to 38 C.F.R. § 3.385.  
As the Veteran does not have bilateral hearing loss 
disability, as defined by regulation, service connection 
cannot be granted for that claimed disability.  Id.  The 
preponderance of the evidence is therefore against the claim 
of service connection for bilateral hearing loss.  The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

1.	Rating in Excess of 10 Percent for
Residuals of Surgery, Dorsal Nerve Entrapment, Left Foot

The Veteran contends he should be entitled to a rating in 
excess of 10 percent for his service-connected residuals of 
surgery, dorsal nerve entrapment, left foot.  He claims that 
his left foot symptoms are getting worse, and that he has 
constant pain, coldness, and neuropathy in the left foot, and 
that his left toes are curling into claws.  As explained 
below, the Board finds that a VA examination is necessary in 
order to determine the current severity of this disability.  

VA treatment records show that in April 2005 the Veteran was 
seen for a painful left foot with contracted toes, and also 
painful heels.  In September 2005 he was again seen for left 
foot pain complaints.  In October 2005 he complained of 
paresthesias to the dorsum of the bilateral feet as well as 
bilateral heel pain with tarsal tunnel syndrome.  In October 
2005 he underwent EMG/NCS testing.  In December 2005, he 
underwent a neurological consultation, and his complaints 
included bilateral heel pain for the past five years and 
bilateral dorsal foot pain and paresthesias in the last few 
years.  The assessment was that the Veteran's history and 
examination were probably most consistent with a peripheral 
neuropathy with focal symptoms related to trauma and 
compression.  The neurologist was to request screening 
studies for peripheral neuropathy.  There are no subsequent 
VA treatment records in the claims folder that show any 
additional screening for peripheral neuropathy, or any 
further treatment for the Veteran's left foot.  Thus, on 
remand, any outstanding VA treatment records dated from 2005 
to the present should be obtained.  Any such records may be 
relevant to the Veteran's claim and should be obtained, if 
available.  Bell v. Derwinski, 2 Vet. App. 611 (1992)

With regard to the Veteran's claim for a rating in excess of 
10 percent for his service-connected residuals of surgery, 
dorsal nerve entrapment, left foot, the Board notes that the 
Veteran has complained of increased left foot symptoms, 
including increased pain, curling toes, and coldness in his 
foot.  The record reflects that he last underwent a VA 
examination in December 2004.  His feet were last evaluated 
in December 2005 during a VA neurological consultation, and 
at that time the findings were found to be most consistent 
with a peripheral neuropathy.  It is unclear whether such 
neuropathy is part of or related to the service-connected 
left foot disability.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).  Thus, in light of the Veteran's 
complaints of increased symptoms, and the findings made on 
the December 2005 neurological consultation, a remand is 
warranted to determine the current level of his service-
connected residuals of surgery, dorsal nerve entrapment, left 
foot.  

2.	Service Connection for
Dorsal Nerve Entrapment, Right Foot

The Veteran also claims that service connection should be 
granted for dorsal nerve entrapment of the right foot.  As 
explained below, the Board finds that a VA examination is 
necessary in order to determine the probable etiology of any 
current right foot disability.

Service treatment records (STRs) show that in April 2002 the 
Veteran was seen for complaints of pain to the dorsal area of 
the feet for the past few weeks.  He complained of pain with 
swimming with fins on.  Examination showed a small 2 to 3 cm. 
blister to the dorsal side of the left foot and complaints of 
tenderness over the dorsal area of both feet.  The assessment 
was metatarsal ganglion mass.  A later notation showed that 
the Veteran was having trouble wearing fins and needed to 
complete two dives to complete his training.  He underwent 
injections in both masses.  In June 2002 he was seen for 
follow-up from diving school for reevaluation of his 
bilateral metatarsal ganglion masses to the dorsal aspect of 
his feet.  He reported mild pain when wearing boots and 
running, and increased pain when wearing fins.  He was 
referred to podiatry.  In July 2002 he underwent a podiatry 
consultation with x-rays, and the assessment was bilateral 
dorsal exostosis first metatarsal cuneiform joint.  He was 
referred for surgery.  

A private treatment record dated in July 2002 showed that the 
Veteran was referred from the military base for pain across 
the top of both feet, and the left was noted to be worse.  It 
was noted that he was a diver and had substantial discomfort, 
particularly on the left foot across the metatarsal cuneiform 
joint.  The assessment was deep peroneal nerve entrapment 
dorsal aspect of the left foot, and it was noted that fin 
placement and boots were causing an impingement syndrome.  
The examiner noted that the Veteran was a surgical candidate, 
and that while he wanted to get both feet done at once, the 
examiner discouraged this as the right foot was not severe 
enough and that the quality and consistence of the symptoms 
on the right were different than the left.  The examiner 
recommended consideration of left foot surgery and then to 
"see if the right foot is symptomatic after that."  A 
private report shows that in August 2002 the Veteran 
underwent release of deep peroneal nerve entrapment with 
excision of the extensor hallucis brevis muscle belly.  

With regard to the Veteran's claim for service connection for 
dorsal nerve entrapment of the right foot, as noted above, 
STRs do show that a metatarsal ganglion mass was noted on the 
right foot in service; however, the Veteran did not undergo 
surgery to have that mass on the right foot removed.  The 
record reflects that he underwent surgery on the left foot, 
and the examiner who recommended the Veteran have surgery on 
his left foot, discouraged right foot surgery explaining that 
the right foot was not severe enough and that the quality and 
consistency of the symptoms on the right foot were different 
than the left.  

The Board notes that by March 2005 rating decision, the RO 
granted service connection for the left foot, apparently 
based on the fact that the Veteran complained of left foot 
pain in service and underwent surgery on the left foot for 
dorsal nerve entrapment.  The VA examination conducted in 
December 2004 essentially showed no left foot disability, 
but, rather, showed that the veteran had left foot pain.  The 
Board also notes that by March 2005 rating decision, the RO 
denied service connection for dorsal nerve entrapment of the 
right foot essentially based on the finding of no diagnosis 
of a right foot condition in service and no evidence of a 
current right foot disability shown, including on the 
December 2004 VA examination.  However, it is now unclear, 
based on the December 2005 VA neurological consultation, 
whether the Veteran may indeed have a right (and left) foot 
disability of peripheral neuropathy.  Based on the finding of 
a right metatarsal ganglion mass in service, the Veteran's 
ongoing complaints of right foot symptoms, and the December 
2005 VA neurological consultation which found that the 
Veteran's history and examination were consistent with 
peripheral neuropathy with focal symptoms related to trauma 
and compression, the Board concludes that the evidence of 
record is sufficient to trigger VA's duty to provide a 
medical examination or opinion under 38 C.F.R. § 3.159.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, on 
remand, a VA examination should be scheduled to determine 
whether the Veteran has a current right foot disability 
related to service.

3.	Vocational Rehabilitation Records

At the March 2010 Travel Board hearing, the Veteran testified 
that he was enrolled in the VA vocational rehabilitation 
program and was pursuing a degree online in information 
technology and working full time.  He reported that his job 
involved delivering water and that this required walking and 
heavy lifting.  He testified that his job was in jeopardy 
because of problems with his feet, including that his feet 
reportedly hurt all the time.  VA is therefore on notice of 
records that may be probative to the claims.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  A review of the claims 
folder shows no VA vocational rehabilitation records or 
folder have been forwarded to the Board.  Records generated 
by federal facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Bell v. Derwinski, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any existing VA vocational 
rehabilitation records or folder for the 
Veteran.  Follow the procedures set forth 
in 38 C.F.R. § 3.159(c) concerning the 
request for records from Federal 
facilities.

2.  Obtain any outstanding VA Medical 
Center treatment records dated from 2005 
to the present, pertaining to the 
Veteran's right and left feet.  All 
attempts to obtain these records should be 
noted in the Veteran's claims file.

3.  Following completion of the above, 
schedule the Veteran for an appropriate VA 
examination to determine the current 
severity of his service-connected 
residuals of surgery, dorsal nerve 
entrapment, left foot, as well as the 
probable etiology of any right foot 
disorder found to be present.  The claims 
folder should be made available to the 
examiner for review of pertinent documents 
therein in connection with the 
examination, and the examiner is requested 
to note that the claims folder was 
reviewed.  All indicated tests and studies 
should be performed, and all 
manifestations of current disability 
should be described in detail, including 
any orthopedic and neurologic residuals 
found to result from the service-connected 
left foot disability.  

a.  Left Foot Disability:  The examiner 
should identify neurological symptoms due 
to the service-connected left foot 
disability, and describe in detail the 
nature and extent of such symptoms.  The 
examiner should specify the nerves 
involved, note whether there is associated 
atrophy, or weakness, and express an 
opinion as to the severity (mild 
incomplete paralysis, moderate incomplete 
paralysis, severe incomplete paralysis or 
complete paralysis) of the disability for 
each nerve involved.  The examiner should 
specifically report the ranges of left 
foot motion.  The examiner should identify 
the limitation of activity imposed by the 
disabling condition, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether the Veteran's 
left foot pain significantly limits 
functional ability during flare-ups or 
with extended use.  

b.  Right Foot Disorder:  Based upon 
examination findings, appropriate tests 
and studies, historical records, and 
medical principles, the examiner is 
requested to proffer an opinion as to 
whether it is at least as likely as not 
(to at least a 50/50 degree of 
probability) that any currently diagnosed 
right foot disorder has been caused by 
service or is related to the Veteran's 
right foot symptoms in service, or whether 
such causation is unlikely (i.e., less 
than a 50/50 probability).  Note: The term 
"at least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

c.  A complete rationale should be 
provided for all opinions proffered.  If 
any opinion requested above cannot be 
rendered on a medical or scientific basis 
without invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why that is so.

4.  The case should then be readjudicated 
and if any decision remains unsatisfactory 
to the Veteran, a supplemental statement 
of the case should be issued and the 
Veteran and his representative should be 
afforded a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


